Citation Nr: 1046232	
Decision Date: 12/10/10    Archive Date: 12/20/10

DOCKET NO.  08-29 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Wilmington, Delaware


THE ISSUE

Entitlement to service connection for a heart disorder, to 
include as due to Agent Orange exposure, or as secondary to 
service-connected post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel




INTRODUCTION

The Veteran had active service from April 1968 to January 1972.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 RO rating decision that, in 
pertinent part, denied service connection for a heart disorder 
(listed as coronary artery disease with stable angina, status 
post coronary artery bypass surgery), to include as secondary to 
service-connected PTSD.  

The Board observes that the Veteran filed a notice of 
disagreement in July 2003 as to the December 2002 RO decision 
(noted above) and a statement of the case was issued in March 
2005.  The Board notes that the record does not specifically 
reflect that a timely substantive appeal was submitted by the 
Veteran as to the issue of entitlement to service connection for 
a heart disorder, to include as secondary to service-connected 
PTSD, which was addressed in the December 2002 RO decision (noted 
above).  See 38 C.F.R. §§ 20.200, 20.202, 20.302.  The Board 
observes, however, that at the time of the March 2005 statement 
of the case, the RO, in a rating decision, in pertinent part, 
also readjudicated the issue of entitlement to service connection 
for a heart disorder, to include as secondary to PTSD, and 
indicated that the denial was confirmed and continued.  In an 
April 2005 letter, the RO attached the March 2005 rating decision 
denying the issue of entitlement to service connection for a 
heart disorder, to include as secondary to service-connected 
PTSD, and notified the Veteran that he had one year from the date 
of that letter to appeal the decision.  The Board notes that the 
Veteran filed a subsequent notice of disagreement in March 2006 
and a statement of the case was issued in September 2006.  The 
March 2006 statement of the case addressed the issue of 
entitlement to service connection for a heart disorder, to 
include as due to Agent Orange exposure, or as secondary to 
service-connected PTSD.  In September 2008, the Veteran submitted 
a timely substantive appeal.  See 38 C.F.R. §§ 20.200, 20.202, 
20.302.  

The Board observes that it is clear from the record that the 
Veteran has desired to continuously pursue his appeal as to the 
issue of entitlement to service connection for a heart disorder, 
to include as due to Agent Orange exposure, or as secondary to 
service-connected PTSD, since the original December 2002 RO 
decision (noted above).  Therefore, the Board will consider that 
decision as timely appealed and not final.  As the Board is also 
granting service-connection for ischemic heart disease, currently 
manifested by coronary artery disease with stable angina, status 
post coronary artery bypass surgery, there is no prejudice to the 
Veteran as to procedural irregularities associated with the Board 
adjudicating his claim for service connection at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In August 2010, a final rule was published in the Federal 
Register amending 38 C.F.R. § 3.309(e) concerning presumptive 
service connection for certain disease associated with herbicide 
exposure.  The amendment established presumptive service 
connection for three new diseases, including ischemic heart 
disease.  The amendment was made effective August 31, 2010, but a 
60-day stay was implemented.  The stay has now been lifted.  
Accordingly, the Board may proceed with adjudicating the appeal.  


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the 
Vietnam era.  

2.  The Veteran is diagnosed with ischemic heart disease, 
currently manifested by coronary artery disease with stable 
angina, status post coronary artery bypass surgery.  


CONCLUSION OF LAW

The Veteran's ischemic heart disease, currently manifested by 
coronary artery disease with stable angina, status post coronary 
artery bypass surgery, is presumed to have been incurred as a 
result of Agent Orange exposure during his active service in the 
Republic of Vietnam during the Vietnam era.  38 U.S.C.A. §§ 1110, 
1116, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) 
redefined VA's duty to assist the veteran in the development of a 
claim.  In light of the fully favorable decision as to the issue 
of entitlement to service connection for ischemic heart disease, 
currently manifested by coronary artery disease with stable 
angina, status post coronary artery bypass surgery, the Board 
finds that no further discussion of VCAA compliance is warranted.  

Analysis

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection for a "chronic disease," may be granted if manifest 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Secondary service connection may be granted for a disability 
which is proximately due to, the result of, or aggravated by an 
established service-connected disability.  38 C.F.R. § 3.310; see 
also Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes 
that effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
conform with the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Allen; however, based upon the 
facts in this case the regulatory change does not impact the 
outcome of the appeal.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed to 
have been exposed during such service to an herbicide agent 
(e.g., Agent Orange), unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  See 38 C.F.R. §§ 3.307(a)(6)(iii); see also 
VAOPGCPREC 7-93.  The Secretary of Veterans Affairs has 
determined that there is a presumptive positive association 
between exposure to herbicides and the disorders listed in 
38 C.F.R. § 3.309(e).  Effective August 31, 2010, ischemic heart 
disease (including, but not limited to, acute, subacute, and old 
myocardial infarction; atherosclerotic cardiovascular disease 
including coronary artery disease (including coronary spasm) and 
coronary bypass surgery; and stable, unstable and Prinzmetal's 
angina), is included as a disease associated with herbicide 
exposure under 38 C.F.R. § 3.309(e).  (Under 38 C.F.R. 
§ 3.309(e), the term ischemic heart disease does not include 
hypertension or peripheral manifestations of arteriosclerosis 
such as peripheral vascular disease or stroke, or any other 
condition that does not qualify within the generally accepted 
medical definition of Ischemic heart disease.  38 C.F.R. 
§ 3.309(e) Note 3.)

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, or in 
certain circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as to 
which, under case law, lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a 
condition noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after service 
is required for service connection.  38 U.S.C.A. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

The Veteran is service-connected for PTSD.  He is also service-
connected for diabetes mellitus and for erectile dysfunction.  
The Veteran contends that he has a heart disorder (coronary 
artery disease with stable angina, status post coronary artery 
bypass surgery), that is related to service, to include as due to 
Agent Orange exposure in Vietnam, or that is related to his 
service-connected PTSD.  

As noted above, the Veteran had active service from April 1968 to 
January 1972.  His service personnel records indicate that he was 
awarded decorations indicating Vietnam service and that he served 
in Vietnam.  

The Veteran's service treatment records show no complaints, 
findings, or diagnoses of any heart problems, including coronary 
artery disease.  

Post-service private and VA treatment records, including 
examination reports, show treatment for variously diagnosed heart 
problems, including coronary artery disease with stable angina, 
status post coronary artery bypass surgery.  

The Veteran's service personnel records indicate that he served 
in the Republic of Vietnam during the Vietnam era.  His post-
service treatment records reflect that he is diagnosed with 
ischemic heart disease, currently manifested by coronary artery 
disease with stable angina, status post coronary artery bypass 
surgery.  Accordingly, service connection is warranted on a 
presumptive basis due to the Veteran's presumed exposure to Agent 
Orange in Vietnam. 38 C.F.R. §§ 3.307, 3.309(e).  Therefore, the 
claim is granted.  As the Board has granted direct service 
connection for ischemic heart disease, currently manifested by 
coronary artery disease with stable angina, status post coronary 
artery bypass surgery, it need not address secondary service 
connection in this matter.  




ORDER

Service connection for ischemic heart disease, currently 
manifested by coronary artery disease with stable angina, status 
post coronary artery bypass surgery, is granted.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


